Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 05/26/2022 has been entered. Claims 1, 4, 6-8, 10-11, 13, 15, 19-20, 24-27, 29, are pending. 
Applicant’s election has been made final.
Applicant' s amendment to the claims have overcome objections and 112 rejections previously set forth in the Non-Final Office Action notified on 03/18/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-7, 8, 11, 19-20, 24-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz (US 20160101263) in view of Massetti (US 20140375784 A1).


In regards to claim 1, Blumenkranz discloses a system (Teleoperational medical system 10; FIG. 1; para [0023]) comprising: 
a medical tool (shaft of the steerable instrument 120; FIG. 2) including a shaft (shaft of the steerable instrument 120; para [0032]) having proximal and distal ends (proximal and distal end of instrument 120; para [0032]) and an articulatable distal portion (distal portion of instrument 120; FIG. 2) coupled to the distal end of the shaft; 
a processing unit (control system 22, FIG. 1; control system 22 comprises memory and programmed instructions, [0029]; In view of para [0039], FIG. 1 and FIG. 2, and all aspects of FIG. 2 are included in FIG. 1. Tracking system 136 is in communication to control system 22 via navigation system 142. Also see, para [0025]) including one or more processors, the processing unit configured to: 
determine a first target in a medical environment (Teleoperational medical system 10 includes control system 22, para [0026], acquires a surgical target (e.g., a tumor or other lesion within the patient anatomy), FIG. 2, para [0065]; Processor included in the control system 22 performs this function; Teleoperational medical system 10 advances or navigates the instrument 120 to the target; para[0029], [0039], [0065] ), wherein the articulatable distal portion is directed toward the first target (Navigating the instrument 120 with tip 126 to the target; para [0033], [0065]); 
determine a first motion of at least a portion of the shaft (The system is capable of deducing the position and orientation (such as velocity of the instrument parts, para [0038]) of the instrument with respect to the target anatomy and navigating the instrument to the target anatomy. Para [0007]; The shape and position data is obtained in real time and used in navigation. Processor included in the control system 22 performs this function by using data from tracking system 136; Para [0029], [0038] [0039], [0054], [0063].); and 
based on the determined first motion, control a pose of the articulatable distal portion so that the articulatable distal portion remains directed toward the first target (Navigation of the instrument includes navigation of the tip 126 of the instrument 120 by the controller 22, to the target to accurately perform the diagnostic or surgical procedure. FIG. 2; para [0065]; In navigating, the real time positions are utilized as a feedback for positioning the instrument 120. Para [0039], [0038], [0045]);
Blumenkranz does not expressly disclose processing unit configured to, in response to a request for transition to a different view direction, control the pose of the articulatable distal portion to direct the articulatable distal portion toward a second target in the medical environment, wherein orientations of images captured by an imaging device of the medical tool during the transition are maintained based on a reference.
Massetti is directed to image sensor system for generating image data for a scene (abstract) and teaches a processing unit (microcontroller, image rotation; FIG. 5) configured to, in response to a request for transition to a different view direction, control the pose of the articulatable distal portion (probe 110; para [0022]) to direct the articulatable distal portion toward a second target in the medical environment (para [0022]), wherein orientations of images captured by an imaging device of the medical tool during the transition are maintained based on a reference (The rotational orientation of the images is compensated by the microcontroller as the image sensor moves, rotates and generates images. Para [0018]; Also see three axis MEMS sensor for obtaining X,Y,Z movement data of the probe 110 and sending the data to the microprocessor. FIG. 5; para [0029], [0044];  As the probe 110 advances, rotates or retracts, para [0022], the images of the first target and second target are generated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blumenkranz so that the images are rotated to compensate for the rotation of image sensor as the tool rotates and moves during imaging (abstract; para [0018] of Massetti). 
In regards to claim 4, Blumenkranz discloses the system of claim 1, further comprising: 
a teleoperational manipulator (teleoperational assembly 12; FIG. 2; para [0023]) coupled to the medical tool and configured for control of shaft motion (FIG. 2; para [0032], [0039]); 
a sensor system (sensor system 138; para [0036]; sensing optical fiber 140; para [0021]; FIG. 2) in communication with the processing unit, the sensor system configured to determine the first motion (Shape, location, pose, and/or position of instrument 120 is determined by the sensor system 138. para [0035]), wherein the sensor system includes a sensor included in the teleoperational manipulator (sensing optical fiber 140; para [0136]).  
In regards to claim 6, Blumenkranz discloses the system of claim 1, further comprising: 
a teleoperational manipulator (teleoperational assembly 12; para [0023]) coupled to the medical tool and configured for control of shaft motion (FIG. 2; para [0026], [0032]).
wherein the processing unit (Processor included in the control system 22) is configured to: 
based on a command issued for driving the teleoperational manipulator, determine the first motion of the at least a portion of the shaft (The motion is based on a command issued from the control system 22 for driving the teleoperational assembly 12. Para [0024]; Please also refer to the 112(b) rejection above. Also see para [0029], [0035], [0038], [0039], [0054], and [0063]).  
In regards to claim 7, Blumenkranz discloses the system of claim 1, wherein the medical tool includes an imaging device (image capture system 18; FIG. 2; para [0029]) for capturing images of the first targets;
 wherein the processing unit is further configured to display the images of the first target captured by the imaging device (display system 20; para [0029]); and 
wherein the displayed images of the first target are oriented based on a reference (An image displayed on the display 20 could be considered as oriented based on a reference of another image. Alternatively, the reference can be the plane of the display 20 itself. Para [0034], [0039]).  
In regards to claim 8, Blumenkranz discloses the system of claim 7, wherein the reference includes a reference plane (The reference can be the plane of the display 20 itself. Para [0034]; FIG. 2), wherein the displayed image of the first target is level with the reference plane (Displayed image will be level with the plane of the display 20. Para [0034]), and wherein the reference plane is based on a table top of an operating table of the medical environment (The plane of the display 20 is based on a table top, FIG. 2, because if the top of the supporting table is tilted, the plane of the display would also be tilted. Also see, para [0027]).
 In regards to claim 11, Blumenkranz discloses the system of claim 7, wherein the reference comprises a reference direction (The plane of the display of the display system 20 would have a reference direction such a normal to the plane of the display. FIG. 2), and wherein the images of the first target are upright with respect to the reference direction (Images displayed on the display would be upright to the reference direction. FIG. 2).

In regards to claim 19, Blumenkranz discloses system of claim 1, wherein the processing unit is further configured to: determine whether an operator has performed a distal orientation adjustment request, and wherein controlling the pose of the articulatable distal portion is further based on a determination that the operator has performed the distal orientation adjustment request (The medical instrument 104 and pose is controlled by the operator by operator input system 16; para [0023]. Also see para [0033]).
In regards to claim 20, Blumenkranz discloses the system of claim 1, wherein controlling the pose of the articulatable distal portion includes controlling an orientation (Use of orientation data determine shape of the tool indicates that orientation of the tool is adjusted/controlled.  Para [0037]).
In regards to claim 24, Blumenkranz discloses the system of claim 1, further comprising: a sensor system (a sensor system 138; para [0035]) coupled to the distal end of the shaft and in communication with the processing unit (a sensor system 138 is coupled to the distal end; FIG. 2 and is communication with the navigation system 142; FIG. 2; para [0035]), the sensor system includes an imaging device for capturing images of the first target (image capture system 18; FIG. 2). 
In regards to claim 25, Blumenkranz discloses the system of claim 1, wherein the medical tool includes a proximal housing configured for manual control of shaft motion (Control device(s) are manual input devices which move with six degrees of freedom, and which may also include an actuable handle for actuating instruments (for example, for closing grasping jaws, applying an electrical potential to an electrode, delivering a medicinal treatment, and the like. FIG. 1; Para [0026]-[0027]; It is noted that the manual control can be computerized manual control.). 
In regards to claim 27, Blumenkranz discloses the system of claim 1, wherein the medical tool includes an imaging device (image capture system 18; para [0025]; FIG. 2) for capturing images of the first target, and wherein the processing unit is further configured to: 
process the images to determine a location of the first target (Stored images and images of the optical fiber are correlated to deduce the position and orientation of the target anatomy. Para [0007]; The control system 22 which is in communication with navigation system 142 and tracking system 136, receives data from fiber sensor and uses the programmed instructions and to perform location and motion determination; para [0029], [0038][0039], [0054], [0063]).  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz (US 20160101263) in view of Massetti  and further in view of Bernstein (US 20190125480).
In regards to claim 13, Blumenkranz discloses system of claim 1, however does not positively disclose wherein controlling the pose of the articulatable distal portion includes preserving a roll orientation of the target with respect to a reference plane. 
Bernstein is directed to Roll control for a medical system (abstract) and teaches wherein controlling the pose of an articulatable distal portion includes preserving a roll orientation in view of the first target with respect to a reference plane (The device is controlled about the device roll axis to maintain the specified roll-angle offset 1224; para [0071]; As the roll angle is maintained, the corresponding roll orientation of a view of the target will also be maintained with a reference plane.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blumenkranz to preserve a roll orientation of the first target in accordance with the teaching of the Bernstein so that a view of the target would be maintained by providing a smooth field of view to an imaging equipment on the distal portion.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz (US 20160101263) in view of Massetti, and further in view of Chen (US 20050123179 A1).
In regards to claim 10, Blumenkranz discloses the system of claim 7, however does not positively disclose wherein the processing unit is further configured to: 
determine the reference based on a first image of the first target selected by an operator. 
Chen is directed to an endoscopic imaging system (para [0001]) and teaches wherein a medical tool includes an imaging device (in vivo camera system; FIG. 1; para [0031]-[0033]) for capturing images of the targets wherein the processing unit is further configured to display the images of the target captured by the imaging device (Image display 404; FIG. 4); and wherein the displayed images of the target are oriented based on a reference (Rotation angle for the rotation of the in-vivo images is determined based on a plurality of pair of points in an image, FIG. 6D, para [0045], [0047], and all in-vivo images are rotated based on the determined rotation angle, para [0059]. Here, the image corresponding to the pair of points can be considered as a reference image.) and wherein the processing unit is further configured to: determine the reference based on a first image of the first target selected by an operator (The reference image is an in-vivo image of the target. Note that the reference image is selected by a user. FIG. 5; Para [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blumenkranz in accordance with the teaching of Chen for correcting images as taught above by Chen.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz (US 20160101263) in view of Massetti, and further in view of Tadano (US 20150342442).
In regards to claim 15, Blumenkranz discloses the system of claim 1, further comprising: 
a tracking system (The teleoperational medical system 10 may include optional operation and support systems 24 such as illumination systems, eye tracking systems. Para [0031]) configured to track at least a portion of an operator's body; 
wherein the processing unit is further configured to: 
detect a second motion of the at least a portion of the operator's body (Eye tracking would involve detecting second motion. Para [0031]). 
However, Blumenkranz does not explicitly disclose wherein the processing unit is further configured to: control the pose of the articulatable distal portion in response to the detected second motion of the at least a portion of the operator's body.
Tadano is directed to endoscope operation system (abstract) and teaches wherein the processing unit is further configured to: control the pose of the articulatable distal portion in response to the detected second motion of the at least a portion of the operator's body (The movement of the image pickup unit of the endoscope 24, the holding arm unit 10 can carry out at least four degrees of freedom of movements, i.e., movements in the up/down, left/right, rotational, and front/back directions to follow the movement of the head and the upper body of the surgery OP. para [0033]). Tadano further teaches that the endoscope operation system can provide a system that is capable of easily and intuitively performing a zooming operation of a visual field of an endoscope (para [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify medical system of Blumenkranz to control the pose of the articulatable distal portion in accordance with the teaching of Tadano. This could be done for easily and intuitively performing a zooming operation of a visual field of an endoscope as taught by Tadano discussed above.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz (US 20160101263) in view of  Massetti, and further in view of Shahidi (US 20010025183).

In regards to 26, Blumenkranz discloses system of claim 1, however does not positively disclose wherein the processing unit is further configured to: determine the first target based on an input provided by an operator.
Shahidi is directed to an apparatus for adjusting the orientation of a surgical viewing instrument (abstract) and teaches wherein the processing unit is further configured to: determine the first target based on an input provided by an operator (a target point is assigned on an image by a user and a robot follows the target point; para [0042]).  Shahidi further teaches that a user can approach a target long a trajectory from the selected position to the target point coordinate (para [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Blumenkranz to include user input in accordance with the teaching of Shahidi. This could be done for the purpose taught by Shahidi discussed above. 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz (US 20160101263) in view of Massetti, and further in view of Nowlin (US 20070013336).
In regards to 29, Blumenkranz discloses the system of claim 1, however does not expressly disclose wherein the processing unit is further configured to: determine that the articulatable distal portion reaches a motion limit, and provide, using a proximal housing located at the proximal end, an indication to an operator for moving the proximal housing in a direction corresponding to the motion limit.
Nowlin is directed to telesurgical, and/or surgical robotic devices (abstract) and teaches wherein the processing unit is further configured to: determine that the articulatable portion reaches a motion limit (processors are  designed to inhibit manipulator collision; para [0008]), and provide, using a proximal housing located at the proximal end, an indication to an operator for moving the proximal housing in a direction corresponding to the motion limit (Cues are provided to an operator to keep away from suboptimal configurations that will cause controllability problems later; para [0137]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blumenkranz in accordance with the teaching of Blumenkranz so that a user can be warned of suboptimal configurations that will cause controllability problems later as taught by Nowlin above.

Response to Argument
Applicant's arguments, filed 05/26/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive. Therefore, the rejection dated 05/26/2022 has been withdrawn.  However, upon further consideration, a new rejection is made in view of amendment.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
8/11/22